Citation Nr: 1112588	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of an injury of the distal end of the left fibula, to include a residual scar.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that in a September 2009 statement, the Veteran's representative claimed that the Veteran was entitled to an increased disability rating for the left leg on the basis of clear and unmistakable error (CUE).  However, in a subsequent September 2009 statement, the Veteran's representative withdrew that claim.  The Board has therefore limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

In his August 2009 substantive appeal, the Veteran reported that his left ankle disability was worse than reflected by the disability rating assigned and that he had received treatment at the VA Medical Center for the disability since his last VA examination.  In a September 2009 statement, the Veteran's representative reported that the Veteran's disability had continued to worsen since his last VA examination.  The Board notes that the Veteran was last afforded a VA examination for this disability in September 2007.

Additionally, in his August 2009 substantive appeal, the Veteran reported that he had never been evaluated for the scar on his left ankle resulting from the injury in service.  The Veteran indicated that the scar was tender.  A review of the record shows that the Veteran has not received a comprehensive VA scar examination.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service connected residuals of an injury of the distal end of the left fibula, to include a complete examination of the residual scar.

Additionally, the Board notes that the Veteran has reported that he continues to receive treatment at the VA Medical Center for his disability.  The most current VA Medical Center treatment note of record is from June 2009.  The Board finds that current treatment notes should be obtained before a decision is rendered in this case.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include VA Medical Center treatment notes.

2. Then, the Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected left leg disability, to include residual scarring.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  In so doing, the RO or the AMC should consider Diagnostic Code 5262 when evaluating the Veteran's left leg disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




